 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICIA McCOLM,                                 No. 2:18-CV-2092-MCE-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                      Defendants.
16

17                 Plaintiff, who is proceeding pro se, brings this civil rights action. Pursuant to 28

18   U.S.C. § 455(a), the undersigned hereby recuses himself from this action. Accordingly, IT IS

19   HEREBY ORDERED that the Clerk of the Court is directed to randomly assign this case to

20   another Magistrate Judge for all further proceedings and make the appropriate adjustment in the

21   assignment of civil cases to compensate for this reassignment.

22

23

24   Dated: January 31, 2019
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
